Citation Nr: 1701612	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to January 5, 2010, from 70 percent from January 5, 2010 to March 13, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  The Board notes that the RO has considered the issue to be on appeal from the May 2010 rating decision; however, the Board finds that correspondence from the Veteran in January 2010 and April 2010 can be considered as a timely notice of disagreement with the August 2009 rating decision.  Thus, in giving the benefit to the Veteran, the Board finds that the August 2009 rating decision is not final.  Effective March 14, 2013, the Veteran has been in receipt of a 100 percent rating for his service-connected PTSD.  As such, that period is not addressed herein, as the Veteran is in receipt of the maximum schedular benefit available for his PTSD. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  During the rating period on appeal the Veteran has been able to maintain a marriage.

2.  During the rating period on appeal prior to November 2010, the Veteran maintained substantial gainful employment.

3.  During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms, to include as anxiety, sleep disturbances, mood disturbances, exaggerated startle response,  avoidance/numbing, and isolationism, but has not resulted in any degree of disability greater than occupational and social impairment with reduced reliability and productivity prior to January 5, 2010, and no greater than occupational and social impairment with deficiencies in most areas prior to March 14, 2013.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 50 percent disabling prior to January 5, 2010, and in excess of 70 percent from January 5, 2010 to March 13, 2013 have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran filed a claim for an increased rating in January 2009.  As noted above, his disability is evaluated as 50 percent disabling prior to January 5, 2010, as 70 percent from January 5, 2010 to March 14, 2013, and as 100 percent thereafter.

Based on a review of the evidence of record, the Board finds that an increased rating is not warranted for any time period on appeal. 

In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment records, VA examination reports, statements from social workers (Vet Center records), hearing testimony, and lay statements, and has considered all psychiatric symptomatology.  The Board wishes to make it clear that while it has read all the evidence, to include the VA clinical records and the Vet Center records, it will not discuss each and every reported symptom for each and every encounter. Gonzalez, supra. 

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the examination reports. 

The Board has broken down the rating period(s) into smaller time frames for purpose of analysis.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.  


Prior to January 5, 2010

The Veteran's PTSD is rated as 50 percent disabling during this time period.  He would be entitled to a higher rating if he had occupational and social impairment with deficiencies in most areas.  

In a January 2009 VA Form 21-4138, the Veteran stated that his VA psychiatrist had stated that his condition had worsened and that he was referred to group therapy, scheduled to start at the end of January. 

Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has consider the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.  The Board finds that it does not.  

2008

Records in 2008 reflect that in January 2008 the Veteran reported that things were going well, and that he had a reduction in episodes of dread and anxiety except for occasions when he drives on slippery roads in the winter.  The Veteran reported that work was the same as usual (i.e. status quo) and that he and his wife were planning to build a structure on some land, possibly in the early summer.

In July 2008, he reported that he had low moods that last several hours but which are not enduring or consistent; that he continues to be employed and work on home projects, and that he planned a two week vacation of boating and staying at a cabin.

In October 2008, the Veteran reported that work has not been good.  A December 2008 VA clinical record reflects that the Veteran's last GAF score was a 74 on July 1, 2008 and that the Veteran had been seeing someone at a Vet Center for a few months.  

A December 2008 VA record reflects that the Veteran reported that his PTSD symptoms had intensified, in part due to pressures at work and that he would be starting to attend a PTSD group session.

Despite the Veteran's complaints and reduction in a GAF score, the evidence does not support a finding that a rating in excess of 50 percent is warranted.  He was still able to maintain employment and a marriage, and did not exhibit symptoms of such severity as to cause impairment/deficiencies in most areas.

2009

January and February 2009 records reflect that the Veteran reported that he has nightmares and had recently had a hard week at work wherein he felt scrutinized, which makes him feel irritable and angry.   The Veteran reported that he continues to share challenges with his employer; a subsequent note in March 2009 reflects that his employer agreed that the Veteran could attend wellness group meetings.  The notes reflect that the Veteran reported that other than work, he was doing well.

A February 2009 QTC examination report by Dr. G. Milner reflects that the Veteran reported that he works as a counselor and that his relationships with his supervisor and coworkers are good.  He had not lost any time for work.  It was noted that within the past year, the Veteran had psychotherapy as often as once a week.  The Veteran reported depressed mood intermittently as often as once a week and each time lasting five to six hours.  The Veteran's mood, speech, concentration, and thought process were all normal.  He reported intermittent panic attacks more than once a week.  He had no suicidal ideation, homicidal ideation, obsessional rituals, delusions, impaired judgment, or impaired abstract thinking.  His had mild memory problems.   The examiner assigned a GAF score of 60, and noted as follows:

The claimant is mentally capable of managing his benefit payments in his own best interest.  He has no difficulty performing activities of daily living.  He is able to establish and maintain effective work/school and social relationships.  He is able to maintain family role functioning.  He has occasional interference with recreation or leisurely pursuits.  He has no difficulty with physical health.  He has no difficulty understanding simple or complex commands.  He does not appear to pose a threat of persistent danger or injury to self or others.  The prognosis for improvement of the psychiatric condition and impairments in functional status is moderate. 

The February 2009 is very probative evidence against an increased rating.  Not only was the Veteran able to maintain a marriage, but he was also able to maintain an effective work relationship.

In a February 2009 statement (VA Form 21-4142), the Veteran asserted that he isolates, is numb, and has nightmares, startle response, flashbacks, intrusive thoughts, anxiety, and panic attacks.  He reported that he is "having problems as to work with not being able to focus, inattentiveness, and making mistakes.  I am scared that my mistakes could have an effect on my clients' welfare.  I work with the elderly."

The Board acknowledges that the Veteran is competent to report many of his symptoms; however, even if the Veteran had such symptoms, and even if they caused some problems at work, his statements do not show that his symptoms rise to the level of a 70 or 100 percent rating.  A 50 percent rating encompasses difficulty establishing and maintaining effective work relationships and that the Veteran would have some difficulty with work.  While the Veteran reported that he was not able to focus, and was inattentive, a 50 percent rating encompasses those types of symptoms.

A March 2009 VA clinical record reflects that the Veteran reported that his dreaming is better (less vivid).  The Veteran was attending weekly vet group meetings and was finding them helpful.  He requested a note to be excused from work to attend the weekly group.  The Veteran denied suicidal ideation.  A March 2009 Vet Center  record reflects that the Veteran reported that he was doing better, and that he finds that attending hockey games helps him reconnect with more "innocent times".  

In November 2016, the Veteran and his wife submitted statements regarding the Veteran's symptoms in 2009.  The Veteran's wife, M.S., stated, in pertinent part, as follows:

[The Veteran] was a mess in 2009, he was depressed, apathetic, kicking at night with nightmares.  I had to sleep in another bed to keep from being hurt and I still do.

He complained constantly about how his clients were dying at a high rate and that he could not concentrate at work because death was all around him.  I encouraged him to get help and finally went to the Spokane Vet Center.  It took him a long time to even start to be able to manage his symptoms.  

I was really worried about him doing harm to himself and I encouraged him to go to inpatient treatment, but he told me that he needed to stay home to take care of me because of my lupus.  I still wanted him to go for treatment, but it was his choice to not to.  I told him that he did not get better, I would insist.  He was able to get his medications adjusted to help him cope for the time being.

He did reapply for a new claim for PTSD, so I was okay with monitoring his symptoms and would have insisted he get help if he could not maintain. 

The Veteran stated as follows:

[In 2009] I was working at [E.S. now known as F.M.H.]  My clients were dying at a rapid pace and it was affecting my behavior at work and at home. 

I was experiencing depression, nightmares, loss of concentration, forgetfulness, flashbacks, low energy, and lack of sleep.

Shortly after seeing a counselor at the Vet Center I joined a group consisting of Vietnam combat veterans.

Many of the group members suggested that I look into American Lakes, in Seattle at the inpatient treatment center.  I did not feel that I could leave my wife alone for that long, she has lupus and needs my help.

I filed a new claim at that time.

That was a hard time for me and I went to see a psychiatrist at the VA for a reassessment of my medications.

While the statements reflect that the Veteran experienced some difficulties due to his PTSD, they also reflect that he was working and caring for his sick wife; which is strong evidence that a rating in excess of 50 percent is not warranted.  The Board also finds it notable that the Veteran's employment involved contact with members of the public (e.g. patients) and that the was able to interact with them without any evidence that he was irritable with them or caused them physical harm.  The Board acknowledges that the Veteran's wife stated that she was worried that he would do harm to himself; however, he was seen by clinicians, with training in dealing with suicide ideation and other mental health symptoms, and no clinician found that he needed to be hospitalized to prevent suicide or injury to himself.  Moreover, the Veteran's spouse has not alleged that she ever sought help or notified mental health professionals or law enforcement that the Veteran was in danger of harming himself or others.  Importantly, despite any suicide thoughts, the Veteran was still able to maintain full time and substantial gainful employment and a marriage.

A May 2009 group note reflects that the Veteran reported on going job stress and his desire to quit his job to be more available to his wife who was suffering from her own problems.

A June 2009 group note reflects that the Veteran had three clients die in the past week but that coming to the group meeting helped him to cope and improve his sad mood.  Another note reflects that other than work, the Veteran reported "doing well with spouse."

A July 2009 record reflects that the Veteran desired to quit his job as soon as possible.  A July 2009 telephone note reflects that the Veteran had been busy at work but that "all okay and wife doing well too."  It was noted that the Veteran "sounded in good spirits". 

A September 2009 telephone note reflects that the Veteran had forgotten to attend a meeting but that he reported that he was "doing okay".  Another September 2009 record reflects that the Veteran reported that he had a "good summer" but was feeling anxious and depressed about work.  It was noted that he works with seniors who often die.

The evidence also reflects various GAF scores, to include a GAF score of 60 in February 2009, 65 in March 2009, 62 in July 2009, 65 in August 2009.  Although GAF scores are no longer used in the current DSM-V, the Veteran's past scores are indicative that the examiner(s) were of the opinion that the Veteran's had mostly mild symptoms or some difficulty social occupational or school functioning but that the Veteran was generally functioning pretty well, and has some meaningful interpersonal relationships. 

The evidence noted above is against a finding of occupational and social impairment, with deficiencies in most areas.  The Board has considered the Veteran's symptoms, whether or not they are in the rating criteria.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 70 percent or higher rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  His mood has not affected his ability to function independently.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  He has not had grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene.  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.

Not only has the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but he has not exhibited symptoms of such severity and/or frequency to cause occupational and social impairment, with deficiencies in most areas and/or total occupational and social impairment.  Notably, the Veteran, despite his symptoms, was still able to maintain a job and a marriage.   

From January 5, 2010 to March 13, 2013

The Veteran's PTSD is evaluated as 70 percent from January 5, 2010 to March 13, 2013.  The Veteran would be entitled to a higher, 100 percent, evaluation if the evidence reflected that he had total occupational and social impairment.  

The Board finds that the evidence as a whole is against such a finding, and therefore, the Veteran is not entitled to a 100 percent rating prior to March 14, 2013.  Not only was the Veteran employed full time during some of the period, but he was able to maintain a marriage during the entire rating period.

2010

The Board acknowledges the records which reflect that the Veteran had symptoms of PTSD, to include depression; however, the records do not support a finding that he had total impairment.  For instance, a February 2010 VA clinical record reflects that the Veteran was alert, well groomed, and oriented times three.  A March 2010 VA clinical record reflects that the Veteran denied feeling depressed.  He reported that he was anxious and wakes up in a sweat, however, he denied having nightmares or flashbacks.  He reported intrusive thoughts three to four times a week.  However, he also denied suicidal ideation or homicide ideation.  He had a normal thought process albeit with some obsession.  Importantly, the Veteran was oriented times three, alert, well groomed, neat and clean, cooperative, pleasant, had appropriate affect, had coherent speech, had good judgement, had average memory, and had good insight.  

An April 2010 QTC examination report by Dr. J. S. reflects that the Veteran and his wife have a "satisfactory" relationship.  Thus, the evidence is against a finding of total social impairment.  In addition, although it was noted that the Veteran's motor behavior was "somewhat increased" and that he had an exaggerated startle response, lower than normal mood, and somewhat inhibited psychomotor activity; he was able to concentrate, had appropriate and adequate responses, did not demonstrate any obvious cognitive deficits, and did not demonstrate obsessive compulsive tendencies, hallucinations, delusions, or misinterpretations.  While he reported difficulty showing affection to anybody, including his wife, and reported that he had lost interest in his former hobby of hunting, he was still able to maintain a relationship with his wife.  (The Board acknowledges the evidence that the Veteran and his wife were sleeping in separate rooms due to his PTSD sleep disturbances (e.g. lay statements and September 2008 record.)  Despite sleeping apart, the two remained married with the Veteran caring for his spouse.  In addition, chronic sleep impairment is considered in a 30 percent rating.

The April 2010 report reflects that the Veteran reported that he has been suffering from recurrent depressive episodes since approximately 1970 and that these episodes last three to four weeks, and that even during the intervals between episodes his mood remains "mildly depressed."

The Board acknowledges that the examiner assigned a GAF score of 49.  Such a score is indicative that the Veteran has serious symptoms or a serious impairment in social, occupational, or school functioning.  However, it does not rise to the level of total impairment or major impairment in several areas.

In addition, although the examiner noted that the Veteran "may have difficulty" maintaining social and family relationships, he did not find that the Veteran was precluded from doing so.  Not only was the Veteran able to maintain a relationship with his wife, he was able to continue working.  

A June 2010 VA clinical record from a May 2010 visit reflects that the Veteran reported that he started feeling moderately depressed after his April 2010 VA examination.  However, he denied having nightmares and he reported that he was sleeping better with medication.  He reported that he was having intrusive thoughts daily and flashbacks two to three times a week.  He had a depressed and anxious mood; however, he also denied current suicidal ideation or current homicidal ideation.  Despite his symptoms, to include thoughts of unworthiness and obsession, he was oriented times three, well groomed, cooperative, had appropriate affect, coherent speech, good judgment, average IQ/memory, and good insight.  All of such are against a finding of total occupational and social impairment.

An August 2010 VA clinical record reflects that the Veteran reported a worsening of his PTSD symptoms when his parents died.  The Veteran was still employed but reported having daily intrusive thoughts which had increased.  He also reported nightmares twice a week.  The Veteran denied having flashbacks, suicidal thoughts, or homicidal thoughts.  He reported that he felt depressed, and helpless at times, but not hopeless.  The fact that the Veteran was still employed is evidence against a finding of total occupational impairment.
 
A September 2010 VA clinical record reflects that the Veteran had a depressed and anxious mood; however, he was well groomed, neat and clean, cooperative, had appropriate affect, coherent speech, normal thought process albeit with helplessness and obsession, good judgment, above average memory and IQ, and good insight.  A September Vet Center record reflects that the Veteran reported that his work was like a "black cold that blots out any blue sky" and he was noted to display signs of apathy and depressive symptoms.  He had a GAF score of 55 in September 2010.

November 2010 correspondence from the Veteran reflects that he was resigning from his employment because he believed that he was forgetting things, not able to concentrate or focus, did not get along with others, and had a problem with authority.  He stated that he was afraid he would make more mistakes and his symptoms were affecting him getting his work completed in a timely manner.  The Board notes that the Veteran has reported that he had these same symptoms in 2009 and yet, he was able to continue working, to include with people who generally are considered a population group at risk of injury (i.e. the elderly) for another year without any substantial adverse action against him.

A December 2010 VA clinical record reflects that the Veteran had ongoing severe symptoms with some pre-suicide ideation thoughts in the mix.  He reported that he had recently quit his job due to stress.  He continued to maintain good insight and judgment.  

A December 2010 Vet Center record reflects that the Veteran reported that he is ecstatic about deciding to retire a month earlier than he had originally planned and that he was "happy to be done" with work.  He stated that he wanted to travel with his wife to a warmer climate.  Thus, although he was no longer working, he still had a relationship with his wife.  Moreover, he appears to have had a positive outlook.  The Veteran reported that he was "wholeheartedly stress free from previous work related manic-panic, and feels "very comfortable."  Despite his continued symptoms of avoidance, intrusive memories/emotions and anger/frustration, and depressed symptoms, the Veteran denied suicide ideation, homicide ideation, and was a positive influence on the wellness group.  The records reflect that the Veteran reported that he was doing well with his recent retirement and that he is "has more to do and is busier now than when employed."  The Veteran had a GAF score of 51 in December 2010.  Such a score is indicative that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

In sum, the evidence of record does not support a finding that the Veteran was totally occupational and social impaired in 2010.

2011

January 2011 VA clinical records reflect that the Veteran was feeling better now that he was no longer working.  He reported that his depression had eased up considerably.  The Veteran reported that the biggest relief was being away from his stressful work environment.  He reported that he was negotiating his finances and felt "okay" with it.  He also reported that he was happy with his medication.  He had a GAF score of 55.  All of this is against a finding of total impairment.

A May 2011 SSA record reflects that the Veteran reported that he does not have friends and that he isolates; however, he also admitted that he spends time with others as a social activity; he reported that he meets for meals and golfs approximately once a month.  He also reported that he regularly goes to the YMCA and hockey games.  He reported that he does most of the shopping for food and does not need someone to accompany him when he shops.  He reported that he is estranged from his siblings and step-children but that he has no problems with his brother-in-law and his family.  Thus, the evidence is against a finding of total impairment.  The fact that he leaves his home for social reasons, shops for himself and his spouse, is able to shop by himself, and has a relationship with his brother-in-law, are all facts which support a finding that he was not totally impaired. 

A May 2011 VA clinical record reflects that the Veteran reported that his medications were not working.  He reported that he had a month and a half of improved mood following leaving work, but that his depression then returned along with anxiety.  Upon examination, he was neat/clean, had a pleasant friendly, intense attitude, flat affect, depressed and anxious mood, normal thought process, no delusions, no suicide ideation, no homicide ideation, no hallucinations, good insight, and good judgment.  The assessment was that his depression/PTSD was worse but that he did not have suicide ideation.  The Board finds that even though the Veteran's symptoms had worsened, they still did not rise to the level of a 100 percent rating.  Quite simply, the evidence does not support the fact that the Veteran, who was married and taking care of his sick wife, was totally impaired.  He was still able to take care of himself and function independently in society.

A July 2011 VA record reflects that the Veteran had some abnormal involuntary movements (i.e. constant movement in his leg at the ankles making his legs shake up and down), and had a depressed, euthymic, and anxious mood.  It was noted that he had major depression with perhaps a slight gain in managing his symptoms.  Despite his symptoms, the Veteran was neat/clean, had coherent speech, was pleasant and friendly, had appropriate affect, had a normal thought process, and had no suicide ideation, no homicide ideation, and no delusions.  He was also alert and had good insight and judgment.  

October 2011 VA records reflect that the Veteran's symptoms were stable and he was doing well on medication.  Despite his involuntary movements (there was a question as to the whether the movements, which caused an increase in anxiety when he tried to suppress them, were tardive akathisia or akathisia from atypical medication source), and his mood, which was euthymic, dysoric, and anxious, he was still able to maintain personal hygiene (he was neat/clean), had a pleasant and friendly attitude, and had a normal thought process with no delusions or hallucinations, no suicidal ideation, and no homicide ideation.  Notably, both his insight and judgment remained good.  

A November 2011 record reflects that depression was up while leg movements were down on the decreased medication.  The Veteran requested that he go back to the level of medication he had previously been on because the depression was more disabling than his restless legs.  The assessment was increasing depression on reduction in citalopram use.  A December 2011 addendum reflects that the Veteran reported doing better with his mood.  The Board notes that the need for medication to control symptoms is considered in compensable ratings for mental health disabilities (i.e. see 10 percent rating for mental health disorders.)

In sum, the evidence of record does not support a finding that the Veteran was totally occupational and social impaired in 2011. 

2012

January 2012 VA clinical records reflect that the Veteran was seen for restlessness, PTSD, and major depression.  He reported that he had restless leg movement and the Veteran questioned whether he had attention deficit/hyper activity disorder.  He reported that he was doing well in most other regards and that he did not have suicide ideation.  He was also reported that he was doing "pretty well".  One record reflects that upon examination, he had a depressed and euthymic mood, but that he was neat/clean, had coherent speech, was pleasant and friendly, and had normal thought processes with no delusions, suicidal ideation, or homicidal ideations.  He also had good insight and judgement.  His PTSD and depression were noted to be stable on medication.

An April 2012 VA clinical record reflects that the Veteran reported that his symptoms of restlessness, PTSD, and major depression were " not so bad now."  His symptoms were the same type as previously noted except he now stated that he has always had suicidal thoughts but never acted on them.  The examiner stated that the Veteran does not always endorse suicide ideation but that "[s]ome of this is due to how we define it.  Sometimes people consider feelings of "life is too hard, wish I didn't need to do it anymore" as SI and sometimes not.  Sometimes people only consider SI to be active thoughts of harming themselves or startling intrusive thoughts of method.  That he is endorsing SI today while usually denying, it likely means that the SI is a bit worse. But he continues to feel safe.  He is managing severe symptoms of PTSD/depression with biopsychosocial coping tools."  The Veteran had a GAF score of 50 in April 2012.  The Board finds it notable that the Veteran was able to manage his symptoms with medication and the clinician did not feel him to be in danger.  While the Veteran may have had a slight worsening of suicide ideation, it did not cause total social impairment.

The Board has considered the clinician's assessment as to the Veteran's suicidal ideation and finds that it still does not warrant a rating in excess of 50 percent prior to January 2010 or a rating in excess of 70 percent prior to March 2013.  Even considering that the Veteran may have had suicide ideation at those times, despite his denial, a higher rating is not warranted.  Importantly, it is not the symptom alone which determines a rating, but rather, how the symptom affects the Veteran.  See Mauerhan v. Principi, 16 Vet. App. 436, (2002).  In the present case, the Veteran was able to manage his symptoms and continue to work prior to November 2010.  Moreover, the most probative and competent credible evidence is against a finding that the Veteran has been in persistent danger of hurting himself or others.   He has been seen by several clinicians on numerous occasions and none has found that he needed to be hospitalized to prevent a suicide or assault on another.  In addition, the evidence does not reflect that he has ever been arrested for such, or attempted such, or that a clinician has felt that he was a danger to others.  The Veteran himself has stated that he would not harm himself despite thoughts of death.

An August 2012 record reflects that the Veteran reported that he still had some anxiety but it was more restlessness than anxiety in some ways.  It was noted that the Veteran had stable severe symptoms, to include chronic suicide ideation.  He was casually attired, neat/clean, with coherent speech, a cooperative attitude, a normal though process and no hallucinations.  Despite a euthymic, dysthymic, and anxious mood, he had good insight and good judgment. 

2013

The claims file includes a March 14, 2013 QTC examination report.  That report reflects that the Veteran reported several symptoms, to include nightmares and difficulty adapting to stressful situations, and that he has "frequently occurring suicidal ideation with occasional ideas about how he could end his life.  He had plans to kill himself 'a few months ago' and went to see his psychiatrist at that time. The claimant indicated that his medications were changed at that time.  The claimant stated that he doesn't act on his thoughts 'because my wife is real sick and I have to be there for her'.  He has occasional thoughts of harming others that occur 'about 2-3 times a month'.  He stated that thoughts of his wife prevent him from acting aggressively.  He indicated that he was last physically aggressive with another person when he worked in the jail [or more than a decade earlier]."  Despite the Veteran's report, the examiner found that the Veteran "did not pose any threat of danger or injury to self or others."  The examiner did find that the Veteran's symptoms (to include irritability/anger, emotional detachment, poor concentration, difficulty with memory, and lack of motivation) led to him being unable to maintain substantial gainful employment.  The examiner assigned a GAF score of 45 and found that the Veteran had total occupational and social impairment.  Notably, the Veteran was still married and reported that he had a good relationship with one of his children and that they talk by telephone.  He also reported that he still goes to hockey games despite the crowds because he likes the games, and that he golfs in the summer.


Conclusion

The Board finds that a rating of 100 percent is not warranted for any period on appeal.  A 100 percent rating is warranted if a Veteran has total occupational and social impairment.  As examples of symptoms that may cause total occupational and social impairment, the diagnostic code includes the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Veteran was able to maintain employment until at least November 2010, when he chose to resign.  Because he was able to maintain such employment, during that period, the evidence is against a finding of total occupational impairment.  Notably, the February 2009 QTC examination report reflects that the Veteran reported that his relationships with his supervisor and coworkers are good, and that he had not lost any time from work.  The Board also acknowledges the Veteran's numerous symptoms, but finds, despite the 2013 examiner's opinion, that the Veteran's ability to maintain family relationships, enjoy hobbies (golf and attending hockey games) and take care of his sick wife are all evidence against total social impairment.  

The Board also acknowledges that the RO granted a 100 percent rating based on the 2013 QTC examination report.  The Board will not disturb this rating, but finds that the preponderance of the evidence is against a finding that a rating of 100 percent prior to March 2013 is warranted.  Based upon the evidence in this case, the exact onset of the Veteran's current symptoms and the increase in reported symptoms in March 2013 cannot be determined with any certainty.  Notably, at the 2013 examination, the Veteran reported not only that he had plans to kill himself a few months earlier, but that he also had thoughts of harming others that occur approximately two to three times a month; these thoughts of harming others had not previously been reported by the Veteran.  

In sum, it cannot be factually ascertained that the Veteran met the criteria for a rating in excess of 100 percent prior to the March 2013 examination.  Moreover, the evidence of record is against such a finding of an earlier date.

The Board has considered all of the Veteran's reported symptoms and statements to include that work difficulties and difficulties at home, to include not sleeping with his wife due to nightmares and kicking in his sleep.  The Board also notes that the Veteran's symptoms may wax and wane.  However, despite his symptoms, the Veteran has been able to continue with his marriage, have a good relationship with his son, care for his ill wife, and leave the home to shop, attend hockey games, and golf.  There is also evidence that the Veteran has been able to work on projects, travel, and go boating.  

The Board also notes that the Veteran has reported that he has worked with the severe and persistently mentally ill for most of his adult career and that he was an adult therapist.  He has reported that he has experience in assisting persons with social security and disability claims and that he has been involved in evaluating persons to determine if they belong in a nursing home or in a Mental Institution.  Thus, the Veteran may have more experience, education, and training that then average lay person.  Nonetheless, the clinical records and examinations are more probative as to the level of severity of his symptoms than his lay statements. 

The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent prior to January 5, 2010, or in excess of 70 percent prior to March 14, 2013.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's is in receipt of service-connection for PTSD, hypertension, diabetes mellitus with retinopathy and erectile dysfunction, tinnitus, peripheral neuropathy, and right ear hearing loss disability.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Veteran has also been assigned a TDIU from November 20, 2010 to March 14, 2013 and a 100 combined evaluation from March 14,2013.  While the October 18, 2013, rating decision that granted TDIU noted the benefit was based on the combination of PTSD and diabetes mellitus disabilities, several days later an October 22, 2013 rating decision found clear and unmistakable error in the October 18, 2013 rating decision.  The October 22, 2013 rating decision found housebound benefits were warranted from November 20, 2010 based on a finding that the Veteran's TDIU was primarily based on his PTSD and that he had additional service-connected disabilities which in combination were rated at least 60 percent disabling.  38 U.S.C.A. § 1114, subsection (s).  

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the rating period on appeal prior to November 20, 2010 (the effective date for his TDIU), he was employed full time.  For the period from November 20, 2010 through March 13, 2012, as noted above, TDIU benefits were awarded based solely on the Veteran's PTSD.  Accordingly, there remains no period during the appeal for which TDIU benefits due solely to PTSD may be granted.


ORDER

Entitlement to an increased schedular rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to January 5, 2010, from 70 percent from January 5, 2010 to March 13, 2013 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


